ORDER

PER CURIAM:
AND NOW, this 29th day of November 2005, upon consideration of the Report and Recommendations of the Disciplinary Board dated September 16, 2005, the Petition for Review and response thereto, it is hereby
ORDERED that Wilbert H. Beachy, III, be and he is suspended from the Bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.